Exhibit 10.1

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT dated as of September 14, 2016 (the “Agreement”) by and
between Earnest Ortega, an individual (the “Consultant”) and Towerstream
Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to engage Consultant to provide certain services
related to sales and marketing and Consultant is willing to be engaged by the
Company and to provide such services, on the terms and conditions set forth
below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:

 

1.     Consulting.     The Company hereby retains Consultant, and Consultant
hereby agrees to make himself available as a consultant to the Company, upon the
terms and subject to the conditions contained herein. During the Consultant Term
(as hereinafter defined), Consultant shall provide consulting services to the
Company related to the Scope of Work set forth on Schedule A for the Company.
The Consultant shall work on-site at the Company’s offices Monday through Friday
during the Company’s general working hours, with it being understood that he may
arrive midday on Mondays and leave midday on Fridays.

 

2.       Term. Subject to the provisions for termination hereinafter provided,
the term of this Agreement shall commence on September 14, 2016 and shall
terminate on December 31, 2016 (the “Consultant Term”).

 

3.    Compensation. In consideration of the services to be rendered by
Consultant hereunder, the Consultant shall receive the following compensation
through the Consultant Term: (i) 25,000 stock options per month at an exercise
price of $ per share and (ii) $12,000 cash per month. The options shall vest on
the date of grant.

 

4.       Termination. The Agreement may be terminated at any time by the Company
or the Consultant upon 30 days’ written notice to the other party.

 

5.     Confidential Information. Consultant recognizes and acknowledges that by
reason of Consultant’s retention by and service to the Company before, during
and, if applicable, after the Consulting Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that she will not, unless expressly authorized in writing by the
Company, at any time during the Consulting Term use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, she will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Consultant or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Consultant to divulge,
disclose or make accessible such information. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Consultant’s possession during the Consulting Term
shall remain the property of the Company. Except as required in the performance
of Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of this Agreement, the Consultant agrees to return immediately to the Company
all written Confidential Information (including, without limitation, in any
computer or other electronic format) in Consultant’s possession.

 

 
 

--------------------------------------------------------------------------------

 

 

6.           Independent Contractor. It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor. Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.

 

7.            Conflict of Interest. The Consultant and the Company hereby agree
that there is no conflict of interest in connection with the retention by the
Company of the Consultant pursuant to this Agreement.

 

8.            Waiver of Breach. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.

 

9.            Binding Effect; Benefits. None of the parties hereto may assign
his or its rights hereunder without the prior written consent of the other
parties hereto, and any such attempted assignment without such consent shall be
null and void and without effect. This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives.

 

10.          Notices. All notices and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:

 

If to the Company, to :        Towerstream Corporation

88 Silva Lane

Middletown, Rhode Island 02842

 

If to the Consultant, to:      Earnest Ortega

 

 

11.          Entire Agreement; Amendments. This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be changed orally, but only by an agreement in writing
signed by the party against whom any waiver, change, amendment, modification or
discharge is sought.

 

12.          Severability. The invalidity of all or any part of any provision of
this Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

13.          Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof. The parties
hereto each hereby submits herself or itself for the sole purpose of this
Agreement and any controversy arising hereunder to the exclusive jurisdiction of
the state courts in the State of New York.

 

14.           Headings. The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.

 

15.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Signatures evidenced by
facsimile transmission will be accepted as original signatures.

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

TOWERSTREAM CORPORATION

 

     

 

 

 

 

 

By:

/s/ Phil Urso

 

 

 

Name: Phil Urso

 

 

 

Title: Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

  CONSULTANT                       /s/ Earnest Ortega     Earnest Ortega  

 

 
3

--------------------------------------------------------------------------------

 

 

Schedule A

 

Scope of Work – The consulting engagement will primarily focus on the sales and
marketing strategy including but not limited to:

 

Marketplace Philosophy

 

 

a.

Target markets – What are the segments of the marketplace that have the
propensity to buy Towerstream services.

 

b.

Marketing Value proposition – Do the customers in these segments view
Towerstream as a viable provider? Have they given Towerstream permission to
compete?

 

c.

Demand Generation/Lead Generation - How does Towerstream identify and profile
prospects in these segments? Develop metrics to track what the appropriate
number of leads/prospects per rep should be?

 

d.

Distribution Models – How is Towerstream organized to approach these identified
markets? What is the most efficient and scalable model to implement? Direct?
Indirect?

 

Sales Productivity

An in-depth analysis of current productivity versus future required productivity
and what actions need to be implemented in order to achieve. Including but not
limited to an analysis of ratios of calls to proposals, calls to close,
proposals to close, etc….

Financial modeling of unit productivity required to achieve planned growth,
inclusive of churn, installation velocity and rate write downs and discounts. Up
to and including headcount requirement (direct) and cost analysis (indirect –
callcenter, wholesale and agent) that generates desired results.

Implementation of sales business plans, manager business plans and company
business plans to generate the necessary activities that lead into desired
results.

 

Sales Training

 

A.

180 day playbook - Intended for all new hires for now a good introductory
program for all sales personnel to go through. A day by day playbook that
ensures all basic fundamental sales tactics are being followed thus leading to
progression.

 

B.

Selling in Sequence – BANT (Budget, Authority, Need, Timing) Introduction of
this methodology to ensure a quality sales call

 

C.

Funnel Management – Development of metrics that tie funnel size, quality, shape
and depth back to each sales rep’s business plan.

 

D.

Prospecting – 15 second elevator pitch…tied directly to the Value Proposition

 

E.

Sales sustainability

 

 

Management Training

The key to any sales organization is the effectiveness of the mid-level sales
leader. They are the drivers of the strategy, they are the owners of the
execution and they are key to the development of sales personnel. Having said
that, the sales manager job is the most important and most difficult job in the
company, so the proper training and development of these personnel will be the
key to the effectiveness of the strategy

 

 

A.

How to run effective team meetings

 

B.

Development of effective 1-1’s.

 

a.

Disciplined, repeatable and concise

 

b.

Funnel management – what questions to ask? How to develop action items for next
call and compartmentalizing discussions

 

c.

Training – Skill set deficiency identification

 

d.

PIP - Performance management

 

C.

Motivation/Inspiration – does Towerstream truly have a sales culture?

 

 
4

--------------------------------------------------------------------------------

 

 

 

D.

Recognition – Do your top performers know they are top performers? Do your
bottom performers know they are at the bottom?

 

E.

Building a sales culture – what’s needed?

 

Compensation Plan

Development of a compensation plan that incents the desired behavior. Over pay
for over performance and quota setting is based on company requirements which in
turn dictates how each rep/manager will be compensated. 

 

 5